Citation Nr: 0842130	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for osteoarthritis, right 
ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1960.  This claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in July 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that a right ankle disorder, diagnosed 
as osteoarthritis, was incurred as a result of a severe ankle 
sprain treated in service.  The service medical records 
confirm that the veteran's right ankle was swollen, and that, 
when limitation of weight-bearing failed to resolve ankle 
pain, the ankle was immobilized for a brief period with an 
Unna boot.  Post-service medical evaluations provide varying 
diagnoses of a right ankle disorder and varying assessments 
of the etiology of the veteran's right ankle disorder.  
Further development of the medical evidence is necessary to 
reconcile the varying opinions of record, both as to the 
nature of the current right ankle disorder and as to the 
etiology of that disorder.   

The veteran has stated that he sustained several falls over 
the years because of ankle pain.  The record reflects that 
the veteran underwent a surgical procedure to the cervical 
spine "several years ago."  Records related to this surgery 
may assist the veteran to substantiate his statements and 
testimony that he had chronic ankle pain, favored the right 
ankle, or incurred falls as a result of right ankle pain.  
The veteran should be afforded the opportunity to submit or 
identify records related to that procedure.  

The veteran testified that, although he did not seek medical 
treatment, he had chronic ankle pain for many years.  He 
contends that service connection should not be denied simply 
because he failed to seek medical treatment.  He also 
testified that he may have sought treatment as early as 1987.  
The veteran should be afforded an opportunity to identify 
non-clinical records to substantiate his complaints of 
chronic and continuous right ankle pain following service.   
The veteran should also be afforded the opportunity to 
identify clinical or non-clinical records which would 
substantiate his contention that he did not incur post-
service intercurrent injury of the right ankle except as 
related to the initial service injury.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be advised of the types 
of alternative evidence which might assist him 
to substantiate the claims, including, but not 
limited to, statements from former employers, 
employment records reflecting time lost from 
work and the reason for loss of time, 
statements from former fellow employees, or 
others who may have observed relevant 
symptoms, lay statements, reports of 
examinations for insurance purposes, and the 
like.

2.  The veteran should be afforded the 
opportunity to identify the facility at which 
he underwent a cervical spine procedure, and 
the opportunity to identify providers who 
examined him prior to that procedure, and 
those records, especially history and physical 
examinations, should be sought.  Obtain 
identified records and associate them with the 
claims folder.  

3.  The veteran should also be afforded the 
opportunity to identify any emergency 
department records which would substantiate 
his contention that he fell as a result of 
ankle pain, as well as any records which would 
reflect physical examination of the ankles.  
Obtain identified records and associate them 
with the claims folder.  

4.  Any VA clinical record since April 2006 
(the date of the most recent VA examination) 
should be obtained and incorporated in the 
claims folder.

Any private clinical record since June 2006 
(the date of the most recent private medical 
statement of record) should be obtained and 
incorporated in the claims folder.

5.  After the above development has been 
completed, and the veteran has been afforded 
the opportunity to submit or identify any and 
all clinical and non-clinical records to 
substantiate his claim, VA examination of the 
veteran's right ankle should be conducted.  
The examiner should review the veteran's 
service medical records, including induction 
examination and records of treatment of a 
right ankle injury.  The examiner should 
review relevant post-service clinical and non-
clinical records, including private clinical 
examinations and reports of VA examinations.  
Any necessary diagnostic examinations, to 
include radiologic examination(s), should be 
conducted.  

After reviewing the history provided by the 
veteran, reviewing the relevant evidence of 
record, including a 1956 induction 
examination, which discloses pes cavus, a 
private 2002 examination which suggest the 
possibility of Charcot-Marie-Tooth disorder, a 
report of July 2004 VA examination which 
states that there is a deformity of the right 
ankle, the April 2006 VA examination report, 
and a private June 2006 report which discloses 
a subluxed tibiotalar joint, and after 
conducting objective examination of the 
veteran, and after all reports of diagnostic 
examinations have been associated with the 
claims file, the examiner should answer the 
following questions:

   (i) What diagnosis(es) should be assigned 
for the veteran's current disorders of the 
right ankle?  
   (ii) The examiner should reconcile the 
varying diagnosis of record with the 
diagnosis(es) assigned at this examination.
   (iii) For each current right ankle 
disorder, the examiner should provide an 
opinion as to whether it is at least as likely 
as not (a 50 percent likelihood, or greater) 
or whether it is less than likely (a 
likelihood below 50 percent) that the veteran 
acquired that ankle disorder as a result of an 
accidental injury in service.  

If, for any current right ankle disorder, the 
examiner determines that it would be 
speculation to state that there was an 
etiologic link between the veteran's service 
and that specific right ankle disorder, the 
examiner should so state, and should explain 
the reasoning for that determination.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

6.  Thereafter, the AMC/RO should review the 
claims file, and arrange for any further 
development suggested by the results of the 
development ordered above.  Then, the claim 
should be readjudicated.  If any benefit 
sought remains denied, an appropriate 
supplemental statement of the case should be 
furnished to the veteran and his 
representative, and they should have the 
opportunity to respond. 

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


